Motion to amend remittitur granted. Return of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, as the opinion of the court indicates, there was presented and necessarily passed upon a question under the Constitution of the United States, namely, the construction of the provisions of the Internal Revenue Code (U. S. Code, tit. 26, §§ 3670-3672). Plaintiffs argued that such provisions were not decisive or controlling. This court held to the contrary. [See 3 N Y 2d 511.]